Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony, US 2018/0113450 A1, in view of Ushiba, et al., US 2017/0270798 A1.
As per Claim 1, Sherony teaches a vehicle control device (¶ 20; control unit 200 of Figure 1), comprising: 
one or more processors that execute computer-executable instructions stored in a memory (¶ 48), wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to: 
recognize a situation of a surrounding periphery of a user's own vehicle (¶¶ 42-43); and
execute an automatic lane change (¶ 47) by controlling a travel speed and steering of the user's own vehicle (¶¶ 31-33; through steering, “braking and acceleration”), based on a recognition result (¶ 34); and
on a road on which a first lane, a second lane, and a third lane or a road shoulder are adjacent to each other (¶¶ 43-45), execute the automatic lane change from the first lane to the second lane (¶ 44).  
Sherony does not expressly teach: in a case that a traffic regulating object that regulates passage of traffic is placed in the third lane or on the road shoulder and the traffic regulating object is recognized, restricting the automatic lane change.  Ushiba teaches, in a case that a traffic regulating object that regulates passage of traffic is placed in the third lane or on the road shoulder and the traffic regulating object is recognized, restricting the automatic lane change (¶ 43, aided by “peripheral obstacle detection”).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the vehicle control device of Sherony with help from the lane keeping function of Ushiba, in order to reduce the risk of a collision in the event of sensor malfunction or failure.
As per Claim 2, Sherony teaches that the automatic lane change includes: 
a first lane change which is executed regardless of an intention of a driver (¶¶ 32-33; in “driver-assist mode”); and 
a second lane change which is executed in accordance with the intention of the driver, and even in the case that the traffic regulating object is recognized, if the automatic lane change is the second lane change (¶ 17), the one or more processors cause the vehicle control device to execute the second lane change (¶ 71).
As per Claim 3, Sherony the one or more processors cause the vehicle control device to: 
select and set, from among a plurality of driving modes, a state of automation of control of the travel speed or the steering of the user's own vehicle (¶¶ 26, 29); and 
in a case that the traffic regulating object is recognized in a state in which a second mode is set, switch the driving mode from the second mode to a first mode, a degree of automation being higher in the second mode than in the first mode (¶¶ 31-32).

As per Claim 5, Sherony teaches that in a case that the traffic regulating object is recognized in a state in which the first mode is set (¶¶ 39-40), the one or more processors cause the vehicle control device not to switch the driving mode from the first mode to the second mode (¶¶ 31-32).
As per Claim 6, Sherony does not expressly teach that the first mode is the driving mode in which gripping of a steering wheel is required, and the second mode is the driving mode in which gripping of the steering wheel is not required.  Ushiba teaches that the first mode is the driving mode in which gripping of a steering wheel is required, and the second mode is the driving mode in which gripping of the steering wheel is not required (¶¶ 36-37).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Sherony teaches that the traffic regulating object is a plurality of pylons arranged at regular intervals along a direction in which the road extends (¶ 71; “street signs, traffic signals, road markings, etc.”).
As per Claim 8, Sherony does not expressly teach that the one or more processors cause the vehicle control device to recognize the pylons based on height, pattern, and color information.  Ushiba teaches that the one or more processors cause the vehicle control device to recognize the pylons based on height, pattern, and color information (¶ 72).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Sherony teaches a vehicle control method (¶¶ 32-36), comprising: 
recognizing a situation of a surrounding periphery of a user's own vehicle (¶¶ 42-43); 
executing an automatic lane change (¶ 47) by controlling a travel speed and steering of the user's own vehicle (¶¶ 31-33; through steering, “braking and acceleration”), based on a recognition result (¶ 34); and 
on a road on which a first lane, a second lane, and a third lane or a road shoulder are adjacent to each other (¶¶ 43-45), executing the automatic lane change from the first lane to the second lane (¶ 44).  
Sherony does not expressly teach: in a case that a traffic regulating object that regulates passage of traffic is placed in the third lane or on the road shoulder, and the traffic regulating object is recognized, restricting the automatic lane change.  Ushiba teaches, in a case that a traffic regulating object that regulates passage of traffic is placed in the third lane or on the road shoulder, and the traffic regulating object is recognized, restricting the automatic lane change (¶ 43, aided by “peripheral obstacle detection”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661